department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date t ep ra t3 uics aug dollar_figure attn legend company a company b individual d committee e plan x case x court x state a state b date date date date page date date date date date settlement agreement x judge j number number number number amount amount dear this is in response to the letter_ruling request dated date as supplemented on date date date date and date in which you through your authorized representative request a series of letter rulings under sec_402 sec_411 and sec_417 of the internal_revenue_code code the following facts and representations support your ruling_request facts company a is a publicly_held_corporation organized under the laws of state a which has its principal_place_of_business in state b plan x a defined_benefit_plan was established effective date plan x was originally sponsored by company b company a acquired company b on date and the two companies subsequently merged it is asserted on page 2zo0t45eces your behalf that plan x was qualified within the meaning of code sec_401 effective date plan x was terminated the internal_revenue_service issued a favorable determination letter’ with respect to the termination of plan x on date in order to accomplish the termination of plan x plan x was amended to permit participants the present values of whose accrued_benefits exceeded dollar_figure to choose to receive single sum distributions of the present values of their accrued_benefits approximately number participants in plan x were either cashed-out or chose to receive single sum distributions of their plan x benefits it has been asserted on your behalf that by the end of the plan_year ending date all plan x assets were distributed to participants thereof furthermore it has been represented on your behalf that the participant consent requirements of code sec_411 and the spousal consent requirements of code sec_417 were observed with respect to the single sum distributions made in conjunction with the termination of plan x on date individual d a former employee of company b filed a class action lawsuit against company a plan x and committee e in court x case x’ the plaintiffs in case x were individual d and a class consisting of all plan x participants who received single sum distributions after date except several enumerated classes of plan x participants the class action complaint alleged that an erroneous interest rate was used to calculate the single sum values of monthly annuities due affected plan x participants it has been represented that the class referenced above excluded any plan x participant who was receiving benefits in the form of an annuity prior to trial on or about date the parties to case x entered into a comprehensive settlement settlement agreement x pursuant to which defendants in case x agreed to pay amount in settlement of all claims of the plaintiffs in case x after payment of attorney fees court costs and expenses_incurred by case x plaintiffs including the payments of an ancillary claim unrelated to this ruling_request affected plan x participants case x plaintiffs were entitled to receive amount throughout the settlement negotiations plaintiffs and defendants of case x were represented by different independent counsel it has been represented on your behalf that on or about date judge j chief_judge of court x signed an order approving settlement agreement x defendants intend to place amount into an escrow account which will hold said amount for the sole purpose of paying said amount to affected plan x participants it is contemplated that the settlement proceeds that will be placed in page the above-referenced escrow account will be distributed to the number plan x participants as soon as administratively feasible distributions from the escrow account will be made within days of the date on which company a receives a letter_ruling from the service any affected plan x participant member of the case x class will receive a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts inc reflecting his her receipt of amounts pursuant to the settlement of case x it is represented that it has been represented that in order to make the distributions from the above- referenced escrow account plan x will be updated to comply with current code sec_401 qualification requirements additionally distributions from the escrow account will comply with the terms of the updated plan x it has also been represented that a rollover election form and a special tax notice will be provided to each member of the above-referenced class entitled to receive a distribution of at least dollar_figure approximately number and that a special tax notice will be provided to each member of the above-referenced class entitled to receive a distribution of less than dollar_figure approximately number additionally it has been represented that approximately number members of the class will receive distributions from the escrow account in excess of dollar_figure with respect to these class members participants it has been represented that they will be required to consent to the distributions and that no payments will be made to them before company a receives executed election forms in which they choose the form s of payments and consent thereto finally it has been represented that all required participant and spousal consents will be obtained based on the above facts and representations you through your authorized representative request the following letter rulings that distributions to affected plan x participants case x class members from the above referenced escrow account qualify for treatment in accordance with code sec_402 that distributions to affected plan x participants case x class members from the above referenced escrow account qualify for rollover treatment in accordance with code sec_402 that the 60-day rollover period found in code sec_402 shall commence with respect to a plan x participant case x class member from the date a distribution from the above-referenced escrow account is received by a payee or distributee as the case may page that distributions from the above-referenced escrow account will not be subject_to the consent requirements of code sec_411 and that distributions from the above-referenced escrow account will not be subject_to the spousal consent requirements of code sec_417 law and analysis with respect to your ruling requests code sec_402 generally provides that amounts held in a_trust that is exempt from tax under code sec_501 and that is part of a plan that meets the qualification requirements of code sec_401 will not be taxable until such time as such amounts are actually distributed to distributees under such plan code sec_402 provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible gross_income for the taxable_year in which paid code sec_402 provides in relevant part that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines an eligible_retirement_plan to include an individual_retirement_account described in code sec_408 an individual page retirement annuity described in code sec_408 a qualified_trust and an annuity plan described in code sec_403 code sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property code sec_401 provides that in the case of a plan to which this paragraph applies except as provided in code sec_417 a_trust forming part of such plan shall not constitute a qualified_trust under this section unless- i ii in the case of a vested_participant who does not die before the annuity_starting_date the accrued_benefit payable to such participant is provided in the form of a qualified_joint_and_survivor_annuity and in the case of a vested_participant who dies before the annuity_starting_date and who has a surviving_spouse a qualified_preretirement_survivor_annuity is provided to the surviving_spouse of such participant code sec_401 provides that this paragraph shall apply to- i ii any defined_benefit_plan any defined_contribution_plan which is subject_to the funding standards of sec_412 and iii any participant under any other defined_contribution_plan unless the requirements of iii i iii i and iii iii are met code sec_417 provides the rules governing qualified preretirement survivor annuities and qualified joint and survivor annuities in relevant part code sec_417 requires that such annuities may only be waived with the written consent of a plan participant’s spouse code sec_417 provides in summary that prior to an annuity_starting_date the present_value of either a qualified preretirement annuity or qualified_joint_and_survivor_annuity that does not exceed the amount that can be distributed without participant consent pursuant to code sec_411 may be immediately distributed code sec_417 provides in summary that if the present_value of either a qualified preretirement annuity or qualified_joint_and_survivor_annuity exceeds the amount that can be distributed without participant consent pursuant to code sec_411 said value may be immediately distributed only with participant and spousal consent sec_1_417_e_-1 of the income_tax regulations provides in relevant part that no consent is required before the annuity_starting_date if the present_value of the nonforfeitable benefit is not more than the cash-out limit in effect page under section dollar_figure a -11 c ii code sec_411 provides in summary that a plan is qualified within the meaning of code sec_401 only if the plan provides that if the present_value of the nonforfeitable accrued_benefit exceeds dollar_figure such benefit may only be immediately distributed with the consent of the plan participant sec_1_411_a_-11 c i of the regulations provides in relevant summary that participant consent to a distribution is not required if the present_value of the nonforfeitable accrued_benefit does not exceed the cash-out limit case the cash-out requirements are deemed satisfied and a plan may distribute such portion to a participant in a single sum in such a sec_1_411_a_-11 c ii of the regulations provides in relevant part that the cash-out limit for a date is the amount described in sec_401 for the plan_year that includes that date sec_1 e of the regulations provides that the requirements of this section apply before on and after a plan termination in this case the members of the plaintiff class in the class action referenced above were entitled to receive single sum distributions from plan x the class members received single sum distributions which their suit referenced above alleged were less than the distributions to which they were entitled under the provisions of plan x the settlement proceeds referenced herein represent amounts to which the class members assert they were and are entitled under the provisions of plan x as noted above the settlement proceeds will be paid into the above-referenced escrow account will be held there for the benefit of members of the plaintiff class and will be distributed from said escrow account code sec_402 by its terms refers to distributions made from a code sec_401 qualified_retirement_plan to individuals entitled to receive said distributions under plan terms the distributions in this case will be made from an escrow account created to hold settlement proceeds payable to members of the plaintiff class described above said class members were entitled to receive amounts from plan x and said class members would have received amounts represented by the settlement proceeds directly from plan x if their plan x single sum distributions had been calculated properly in this case the above-referenced escrow account will eventually hold amounts due plan x participants and payable to them because of settlement agreement x and earnings thereon under the particular facts of this case it is appropriate to treat the escrow account as an entity set up solely to hold plan x assets for the purpose of distributing said assets to plan x participants as soon as administratively feasible ress thus with respect to your first through third ruling requests we conclude as follows that distributions to affected plan x participants case x class members from the above referenced escrow account qualify for treatment in accordance with code sec_402 that distributions to affected plan x participants case x class members from the above referenced escrow account qualify for rollover treatment in accordance with code sec_402 and that the 60-day rollover period found in code sec_402 shall commence with respect to a plan x participant case x class member from the date a distribution from the above-referenced escrow account is received by a payee or distributee as the case may be of said distribution with respect to your fourth and fifth ruling requests as noted above code sec_401 sec_411 and sec_417 provide requirements for either participant and or spousal consent to certain distributions from most code sec_401 qualified_retirement_plans plan x was subject_to the requirements contained in said code sections as noted above it has been represented that consents intended to comply with the requirements of code sec_411 and sec_417 were obtained prior to plan x’s distributing its assets and prior to the filing of case x with court x thus affected plan x participants and or their spouses consented to the single sum distributions which were calculated improperly the settlement proceeds to be held in the above-referenced escrow account contains amounts which constitute additional portions of the single sum distributions previously made from plan x which would have been paid to affected plan x participants and or their spouses if correct interest rate assumptions had been made in short the amounts to be disbursed from the escrow account contain funds due plan x participants and or their spouses at the time plan x made its termination distributions and constitute portions of their accrued_benefits at the time s said termination distributions were made furthermore as noted above none of the above-referenced class members are receiving payments as an annuity from plan x thus with respect to the fourth and fifth ruling requests we conclude as follows that distributions from the above-referenced escrow account will be subject_to the consent requirement under code sec_41 a as aresult participant consents must be obtained where page necessary and that distributions from the above-referenced escrow account will be subject_to the consent requirement under code sec_417 asa result spousal consents must be obtained where necessary this letter is based on the assumption that plan x referenced herein is or was qualified within the meaning of code sec_401 at all times relevant thereto it also assumes the correctness of all assertions and representations made with respect thereto including but not limited to the representation that the escrow account will eventually hold amounts received pursuant to settlement agreement x and that said amounts will be distributed to affected former plan x participants from the escrow account no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact address all correspondence to se t ep ra t3 please sincerely yours oo ccs v rances v silo anager enclosures employee_plans technical group deleted copy of ruling letter notice of intention to disclose
